COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00084-CV


Mamoon N. Alahmad                         §     From the 342nd District Court

                                          §     of Tarrant County (342-226602-07)
v.
                                          §     June 5, 2014

Ismail "Sam" Abukhdair                    §     Opinion by Justice Walker


                        JUDGMENT ON REHEARING

      After reviewing Appellant Mamoon N. Alahmad’s amended motion for

rehearing, we deny the motion. We withdraw our January 30, 2014 opinion and

judgment and substitute the following.        This court has again considered the

record on appeal in this case and holds that there was no error in the trial court’s

judgment. It is ordered that the judgment of the trial court is affirmed.

      It is further ordered that Appellant Mamoon N. Alahmad shall pay all of the

costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By __/s/ Sue Walker ___________________
                                         Justice Sue Walker